Title: [A Letter to William Crawford Telling “How I Live,” October 1758.]
From: Adams, John
To: Crawford, William


       To William Crawford
       How it is with you I know not, but if I am rightly informed, I am yet alive and not dead. And to prove it to you, I will tell you how I live. I sleep, 12 or 13 Hours, Smoke 10 or 12 Pipes, read 5 or 6 Pages, think of 19 or 20 Ideas, and eat 3 or 4 Meals, every 24 Hours. I have either mounted above or sunk below, I have not Penetration enough to say which, all Thoughts of Fame, Fortune, or even Matrimony. You must not conclude from all this, that I am in the Vapours. Far otherwise. I never was in much better Health, or higher Spirits in my Life. Both my mind and Body are in a very easy situation, tortured with no Pain, disturbed by no Anxiety, and transported with no Pleasure. The strongest Desire I have left, is that of seeing my friends at Worcester, But when or how that desire will be gratified, I know not. and the only Passion I have left, is Envy of the Pleasure You enjoy in living so near B.G.—Remind the Dr. and his Lady of my sincere friendship, Mr. Putnam and his Lady,Col. Gardiner and his Lady of the same and Betsy Green, of the sighs, Wishes, Hart Ach, Hopes, Fears, that in spight of the vain Boast of stoical Tranquility, above expressed, continually attend the Remembrance of her.
       Pray let me know e’er long within this 12 months, whether you live, as I am at this present Writing, and whether you remember me, or not. Oh Lethe, either Spare my friends, or drown me and my friends together, for I will not bear to entertain a fruitless Remembrance of them, after they have quite forgotten me.—Adieu, write to me, as soon as you can.
       
        J.A.
       
       
       Contemptu Famae, contemni Virtutem. A Contempt of Fame generally begets or accompanies a Contempt of Virtue.—Iago makes the Reflection, that Fame is but breath, but vibrated Air, an empty sound. And I believe Persons of his Character, are most inclined to feel and express such an Indifference about fame.
       Crooked Richard says all men alike to some loved Vice incline, Great men choose greater sins—Ambitions mine! Some such Reflections and Excuses, I suppose, the worst men always make to justify, or palliate to them selves and others, their own worst Actions. Making such a Reflection is throwing Conscience a bone to pick.
       Iago. Reputation is an idle and false Imposition, oft got without Merit and lost without deserving.
       